Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The present Application claims foreign priority to EP16188111.5 and EP17150690.0 with filing dates 09/09/2016 and 01/09/2017 (certified copies received 12/22/2020), is a 371 of PCT/EP2017/070841 with filing date of 08/17/2017 and is Continuation of 16330102 (now US Patent No. 10,827,496) This action is in response to the Amendments and Arguments filed 03/09/2022 and the Terminal Disclaimer (TD) filed and approved on 05/04/2022 which were filed in response to the Non-Final Rejection of 12/09/2021, wherein claims 2, 5, 16, 17 are amended of which claims 2, 16, 17 are in independent form.  Claims 2, 3, 5-17 are pending in the present application. The Amendments add distinguishing limitations to each of the independent claims and/or converts dependent claims to independent claims incorporating all necessary allowable subject matter as set forth above with respect to the art made of record.  
Regarding claim 2, the independent claims were amended to contain the additional limitations, the claims as amended, when considered with ALL the limitations of the claims (and NOT in isolation) are not taught in any single art made of record. Claim 1 as amended claims to include the limitation "an antenna configured to transmit and receive RF signals, and circuitry configured to perform beamforming and control the antenna to transmit and/or receive RF signals using one or more selected beams, perform signaling, using the antenna, to initiate a training phase, and in the training phase, perform beamforming for determining an antenna weight vector (AWV) of a line of sight (LOS) path to a responder communication device by evaluating a time of flight of RF signals transmitted to the responder communication device," which in connection with all the limitations of the claim in question (and not the noted limitation in isolation) serve to distinguish the claim over the prior art of record, wherein the prior art fails to teach the limitations of the claim as a whole, alone or in any reasonable combination. 
Regarding claim 16, the independent claims were amended to contain the additional limitations, the claims as amended, when considered with ALL the limitations of the claims (and NOT in isolation) are not taught in any single art made of record. Claim 1 as amended claims to include the limitation “performing signaling to initiate a training phase, and controlling the initiator communication device to perform beamforming in the training phase for determining an antenna weight vector (AWV) of a line of sight (LOS) path from 5Application No. 17/065,546 Attorney Docket No. 12176US02CON Reply to Office Action of December 9, 2021 the initiator communication device to the responder communication device by evaluating a time of flight of RF signals transmitted to the responder communication device" which in connection with all the limitations of the claim in question (and not the noted limitation in isolation) serve to distinguish the claim over the prior art of record, wherein the prior art fails to teach the limitations of the claim as a whole, alone or in any reasonable combination. 
Regarding claim 17, the independent claims were amended to contain the additional limitations, the claims as amended, when considered with ALL the limitations of the claims (and NOT in isolation) are not taught in any single art made of record. Claim 1 as amended claims to include the limitation “performing signaling to initiate a training phase, and controlling the initiator communication device to perform beamforming in the training phase for determining an antenna weight vector (AWV) of a line of sight (LOS) path from the initiator communication device to the responder communication device by evaluating a time of flight of RF signals transmitted to the responder communication device" which in connection with all the limitations of the claim in question (and not the noted limitation in isolation) serve to distinguish the claim over the prior art of record, wherein the prior art fails to teach the limitations of the claim as a whole, alone or in any reasonable combination. 
The independent claims were amended to contain the additional limitations, the claims as amended, when considered with ALL the limitations of the claims (and NOT in isolation) are not taught in any single art made of record. 
The art made of record includes United States Patent No. 9,253,592 to Moscovich (hereinafter d1), United States Patent Application Publication 2016/0202344 to Sanderovich et al (hereinafter d2), United States Patent No. 6,009,334 to Grubeck et al (hereinafter d3). Claims 2, 16, 17 recite a limitation corresponding to performing signaling to initiate a training phase, and controlling the initiator communication device to perform beamforming in the training phase for determining an antenna weight vector (AWV) of a line of sight (LOS) path from the initiator communication device to the responder communication device by evaluating a time of flight of RF signals transmitted to the responder communication device, which must be considered with all the limitations of each claim respectively. With respect to the limitation the prior art of record discloses determining parameters corresponding to beampatterns 106 and 110. However, one or the other is used in response to rotation of the local device 102: FIG. 2B is a diagram of the remote computing device 202 that is now transmitting the multipath propagated wireless signal (represented by signal paths 108(1)-(M)) to the local computing device 102 of FIG. 1B after the local device 102 has rotated approximately 45 degrees counterclockwise. Particularly, the local computing device 102 may determine different parameters that adapt the beampattern 110 in a direction of the signal path 108(1) after the rotational movement due to a maximized SNR in the direction of the signal path 108(1) when the local device 102 is in the orientation of FIGS. 2A and 2B. As illustrated in FIG. 2B, the direction of the beampattern 110 cannot necessarily be assumed to align with a direction of the line-of-sight path. In other words, a beampattern pointing in the direction of the remote computing device 202 relative to the local computing device 102 may no longer yield the strongest signal at a receiver of the local computing device 102 such that a beamforming antenna does not choose to adapt a beampattern in the line-of-sight direction. Instead, the local computing device 102 in the position and orientation shown in FIG. 2B has, in this example, determined that the reflection 108(1) yields a maximized SNR at the receiver. As such, the direction of the beampattern 110 is no longer a reliable indicator of the line-of-sight path between the two devices 102 and 202. Furthermore, d2 describes a BF training process: [0069] An example BF training process is illustrated in FIG. 4. The BF process is typically employed by a pair of millimeter-wave stations, e.g., a receiver and transmitter. Each pairing of the stations achieves the necessary link budget for subsequent communication among those network devices. As such, BF training typically involves a bidirectional sequence of BF training frame transmissions that uses sector sweep and provides the necessary signals to allow each station to determine appropriate antenna system settings for both transmission and reception. After the successful completion of BF training, a (e.g., millimeter-wave) communication link may be established.  [0070] The beamforming process can help address one of the problems for communication at the millimeter-wave spectrum, which is its high path loss. As such, a large number of antennas are place at each transceiver to exploit the beamforming gain for extending communication range. That is, the same signal is sent from each antenna in an array, but at slightly different times. [0071] As shown in the example BF training process 400 illustrated in FIG. 4, the BF process may include a sector level sweep (SLS) phase 410 and a subsequent beam refinement stage 420. In the SLS phase, one of the STAs acts as an initiator by conducting an initiator sector sweep 412, which is followed by a transmit sector sweep 414 by the responding station (where the responding station conducts a responder sector sweep). A sector generally refers to either a transmit antenna pattern or a receive antenna pattern corresponding to a particular sector ID. As mentioned above, a station may have a transceiver that includes one or more active antennas in an antenna array (e.g., a phased antenna array). 
However, both d1 and d2 fail to disclose or adequately make obvious the limitation "performing signaling to initiate a training phase, and controlling the initiator communication device to perform beamforming in the training phase for determining an antenna weight vector (AWV) of a line of sight (LOS) path from the initiator communication device to the responder communication device by evaluating a time of flight of RF signals transmitted to the responder communication device,"  when the limitation is considered together with all the limitations of the independent claims. Additionally, nothing in the disclosure of d3 discloses or adequately make obvious the limitation.
Therefore, no combination of the applied art of record would have taught, suggested, resulted in, or otherwise rendered obvious the present claimed invention. Accordingly, claims 2, 3, 5-17 are allowed.
Information Disclosure Statement
The Examiner has attached an annotated document of the IDS filed 10/08/2020, wherein NPL documents are missing dates. The Examiner was able to find the date of the documents on the copies thereof filed in the Parent Application 16/330,102 (now US Patent No. 10,827,496). The Examiner also notes that copies of all the NPL documents are also filed in the parent application and are considered based on inclusion therein.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Monday through Thursday 10:00 am to 4:00 pm (EST).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643